—Ap*724peal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 1997, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
After exhausting her regular unemployment insurance benefits, claimant applied for additional benefits in order to attend a data entry and word processing training course for which she had been accepted. Claimant challenges the decision of the Unemployment Insurance Appeal Board which denied her application for additional benefits. We affirm. Inasmuch as claimant failed to notify the local unemployment insurance office of her acceptance into an approved training course or apply in writing for additional benefits prior to the expiration of her regular benefits, we conclude that the Board’s decision is supported by substantial evidence (see, Labor Law § 599; 12 NYCRR 482.2 [a], [e]; see also, Matter of Ellenport [Sweeney], 242 AD2d 821; Matter of Kern [Sweeney], 216 AD2d 769). Although claimant maintains that she was mislead by a representative of the local unemployment office regarding her application for additional benefits, the representative’s testimony to the contrary created a credibility issue for the Board to resolve (see, Matter of Falco [Sweeney], 226 AD2d 878). Claimant’s remaining contentions, to the extent that they are preserved for our review, are lacking in merit.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.